 


109 HR 695 IH: No Oil Producing and Exporting Cartels Act of 2005
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 695 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. Conyers introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Sherman Act to make oil-producing and exporting cartels illegal. 
 
 
1.Short title This Act may be cited as the No Oil Producing and Exporting Cartels Act of 2005 or NOPEC. 
2.Sherman act The Sherman Act (15 U.S.C. 1 et seq.) is amended by adding after section 7 the following: 
 
7A.Oil producing cartels 
(a)In generalIt shall be illegal and a violation of this Act for any foreign state, or any instrumentality or agent of any foreign state, to act collectively or in combination with any other foreign state, any instrumentality or agent of any other foreign state, or any other person, whether by cartel or any other association or form of cooperation or joint action— 
(1)to limit the production or distribution of oil, natural gas, or any other petroleum product; 
(2)to set or maintain the price of oil, natural gas, or any petroleum product; or 
(3)to otherwise take any action in restraint of trade for oil, natural gas, or any petroleum product;when such action, combination, or collective action has a direct, substantial, and reasonably foreseeable effect on the market, supply, price, or distribution of oil, natural gas, or other petroleum product in the United States. 
(b)Sovereign immunityA foreign state engaged in conduct in violation of subsection (a) shall not be immune under the doctrine of sovereign immunity from the jurisdiction or judgments of the courts of the United States in any action brought to enforce this section. 
(c)Inapplicability of act of state doctrineNo court of the United States shall decline, based on the act of state doctrine, to make a determination on the merits in an action brought under this section. 
(d)EnforcementThe Attorney General of the United States and the Federal Trade Commission may bring an action to enforce this section in any district court of the United States as provided under the antitrust laws.. 
3.Sovereign immunity Section 1605(a) of title 28, United States Code, is amended— 
(1)in paragraph (6), by striking or after the semicolon; 
(2)in paragraph (7), by striking the period and inserting ; or; and 
(3)by adding at the end the following: 
 
(8)in which the action is brought under section 7A of the Sherman Act.. 
 
